Case 1:19-cv-01984-RML Document 11-8 Filed 05/03/19 Page 1 of 9 PagelD #: 192

~ EXHIBIT “BE”
Notice of Removal
 
 

   

Anta] = a OQ ile
QUEENS’ COUNTY "CLERK 04/09/2019 O EX NO.

:46 PM
NYSCEF Doc. no. Ygse 1:19-cv-O1984 Document 1 Filed 04/05/19 Page 1 of GeeagetD #vdcrr:

UNITED STATES DISTRICT COURT (bb 7922)
EASTERN DISTRICT OF NEW YORK

DEVANDER SINGH, Civil Action No.:

Plaintiff, Aa =iGN=

; NOTICE OF REMOVAL
-against- CC ———

Queens County

RONALD POLES, PENSKE TRUCK LEASING Co., Index No.: 715677/2018

LP,, PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION, COSTCO
WHOLESALE MEMBERSHIP, INC. and SAHIB
S. WALIA,

Defendants.
TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK:

Defendants, RONALD POLES [hereinafter “POLES”] and COSTCO
WHOLESALE CORPORATION [hereinafter “COSTCO” J, by their
attorneys, SIMMONS JANNACE DELUCA, LLP, upon information and
belief, respectfully petitions the Court, pursuant to 28 U.S.c.
§ 1441, as follows:

1. The above-captioned civil action was commenced and is
now pending in the Supreme Court of the State of New York,
County of Queens bearing Index Number 715677/2018. A trial has
not yet been had therein. A copy of the. Summons and Verified
Complaint is annexed as Exhibit “a”.

2. On August 24, 2018, this office interposed an Answer

to plaintiff’s Complaint on behalf of POLES and Costco. A copy

of Defendants’ Answer is annexed hereto as Exhibit “B”.

1 of 70

Page 2 of 9 PagelD #: 193

715677/2018
04/09/2019
  
 

 

COUN RK O47 0972010 03-465
T9- cv-01984 Document L Filed O4/05/19 Page 2 of @htagehD Hvecrr:

3. On September 24, 2018, defendant, SAHIB S. WALIA
(hereinafter “WALIA”], interposed his Verified Answer. A copy
of which is annexed hereto as Exhibit “c”.

4, On November 26, 2018, plaintiff discontinued the
within action against defendants PENSKE TRUCK LEASING CO., LP.,
PENSKE TRUCK LEASING CORPORATION AND COSTCO WHOLESALE
MEMBERSHIP, INC. A copy of the discontinuance is annexed hereto
as Exhibit “D”.

5. The action seeks monetary damages for injuries
allegedly suffered by plaintiff, DEVANDER SINGH, while he was a
passenger in a vehicle driven by defendant WALIA. Plaintiff has
alleged WALIA’s vehicle was rear ended by a vehicle driven by
defendant POLES, in the course of his employment with COSTCO.
Plaintiff’s Verified Complaint sounds in negligence.

6. This case was not initially removable as defendant,
WALIA, is a citizen of New York. on January 16, 2019, defendant
WALIA filed a motion for summary judgment on the issue of
liability. Therein, he argued full liability for the subject
accident lies with defendants POLES and COSTCo.

7. On April 4, 2019, plaintiff filed an Affirmation in
Partial Opposition to the motion. Therein, plaintiff conceded
that he has no proof WALIA was negligent. A copy of plaintiff’s
Affirmation in Partial Opposition is annexed hereto as Exhibit

uu E”
.

2 of 70

rage Sof 9 Pagel? No ate

04/09/2019
 
 

   

a : Resun 2__Filed page 4 of 9 PagelD #. 195
WUEENS RK 04/09 019 03:46 P

8. On April 4, 2019, plaintiff also cross-moved for
summary judgment on the issue of liability against POLES and
COSTCO. Therein, he argued POLES and COSTCO were solely liable
for the subject accident. A copy of plaintiff’s Affirmation in
Support is annexed hereto as Exhibit “F”,

9, This Notice of Removal is being filed within thirty
(30) days of plaintiff's concession WALIA is an improper party
to this litigation.

GROUNDS FOR REMOVAL

 

10. POLES and COSTCO seek removal based upon diversity of
citizenship and fraudulent joinder, pursuant to 28 U.S.C. §8
1446 (b) (3).

11. The amount in controversy requirement of $75,000 is
Satisfied as plaintiff has undergone numerous surgical
procedures, has alleged hospital expenses of $1,000,000,
physician services of $1,000,000 and loss of earnings of
$3,000,000.

12. The action involves a controversy between citizens of
different states, in that: (a) plaintiff is a citizen of the
State of New York; (b) Defendant POLES is now, and was at the
time the action was commenced, a resident of the State of New
Jersey; and (c) Defendant COSTCO is now, and was at the time the

action was commenced a corporation incorporated in the State of

3 of 70

DEX NO: 715677/2018
NYSCEF boc. no. &gse L'19-cv-01984" Document I Filed 04/05/19 Page 3 of SeeagatD &y8crr: 04/09/2019
 
 

 

a4: , O QF; 0 Page 5 of 9 PagelD #: 196
UEENS ‘COU! C RK 04/09/2019 03:46 P J iN

Washington with its principal place of business in the State of
Washington.

13. This action is one of which the District Courts of the
United States have original jurisdiction under 28 U.S.c. § 1332.
There is complete diversity between the parties.

14. Defendant WALIA, is now, and was at the time the
action was commenced, a resident of New York.

15. Diversity jurisdiction is generally determined by the
face of the complaint. However, an exception to this rule
exists where non-diverse defendants are fraudulently joined.
Under fraudulent joinder, “courts overlook the presence of non-
diverse defendants if from the pleadings there is no possibility
that the claims against that defendant could be asserted in

state court.” Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc.,

 

73 F.3d 296, 302 (2d Cir. 2001); Allied Programs Corp. v.
Puritan Ins. Co., 592 F. Supp. 1274, 1276 (S.D.N.Y. September
13, 1984) (quoting Nosonowitz v. Alleghany Beverage Corp., 463
F. Supp. 162, 163 [S.D.N.Y. January 12, 1978]) (joinder is
fraudulent when “there can be no recovery [against the
defendant] under the law of the state on the cause alleged, or
on the facts in view of the law as they exist when the petition
to remand is heard”).

16. As evidenced by plaintiff's inability to oppose

WALIA’s motion for summary judgment on liability, and cross-

4

4 of 70

: : DEX NO. 715677/2018
NYSCEF boc. no. Gase 1:19-cv-01984 Document 1 Filed 04/05/19 Page 4 of @iRagelD #iv4cer: 04/09/2019
 
  

Page 6 of 9 ie #: 197

 

 

sLERK 04/09/2019 03:46 PM

 

motion for summary judgment on liability against POLES and
Costco, plaintiff sued WALIA solely in an effort to destroy
diversity jurisdiction.

CONCLUSION

17. Written notice of the filing of this Notice of Removal
will be given to plaintiff promptly after the filing of this
Notice. A true and correct copy of this Notice of Removal will
be filed with the Clerk of the Court of the Supreme Court of the
State of New York, County of Queens promptly after the filing of
this Notice.

18. Attached to this Notice, and by reference made a part
hereof, are true and correct copies of all process and pleadings
filed herein.

19. By filing this Notice of Removal, POLES and COSTCO do
not waive any defenses which may be available to them,
specifically including, but not limited to, their right to
contest in personam jurisdiction over petitioner, improper
service of process and the absence of venue in this Court or the
Court from which this action has been removed.

WHEREFORE, defendants pray that the above-captioned action
now pending in the Supreme Court in the State of New York,

County of Queens, be removed therefrom to this Court.

5 of 70

: C t X NO. 715677/2018
page 7 of 9 ‘. is Tsr/201

 

 

 

Dated: Hauppauge, New York
April 4, 2019

SIMMONS JANNACE DELUCA, LLP

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE

CORPORATION

sens Za

——_—_ =

By: SS _
Br ae K. Settridge ———

Office & P.O. Address:

43 Corporate Drive

Hauppauge, New York 11788
(631) 873-4888

 

TO: STEPHEN A. SKOR, ESO.
Attorney for Plaintiff
Office & P.O. Address:
114-08 101 Avenue, 2nd floor
Richmond Hill, New York 11419
(914) 434-6092

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant

Sahib S. Walia

Office and P.O. Address

36-01 43rd Avenue

Long Island City, New York 11101
(718) 361-1514.

6 of 70
 

 

NYS@HRev BOS, NO. 25

The JS 44 civil cover sheet and the information contained herein neither re
provided by local rules of court. This form,
purpose of initiating the civil docket sheet.

CIVIL COVER SHEET

s place nor supplement the filin
approved by the Judicial Conference of the United States in
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

RECEIVED NYSCEF:

Page 8 of 9 Page

ID #: 199

EX NO.

715677/2018
04/09/2019

g and service of pleadings or other papers as required by law, except as
September 1974, is required for the use of the Clerk of Court for the

 

I.

(a) PLAINTIFFS

DEVANDER SINGH

(b) County of Residence of

First Listed Plaintiff

Queens

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Stephen A. Skor, Esq.

114-08 101 Avenue, 2nd Floor,
Richmond Hill, New York 11419 (914)434-6092

DEFENDANTS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

RONALD POLES, PENSKE TRUCK LEASING CO., LP., PENSKE TRUCK
LEASING CORPORATION, COSTCO WHOLESALE CORPORATION et al

Morris

(IN U.S. PLAINTIFF CASES ONLY)

Simmons Jannace DeLuca, LLP
43 Corporate Drive
Hauppauge, New York 11788

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II; BASIS OF JURISDICTION (Place an “X” in One Box Only)

a

a

1 U.S. Government
Plaintiff

2 U.S. Government
Defendant

O 3 Federal Question

(U.S. Government Not a Party)

& 4 Diversity

(Indicate Citizenship of Parties in Item II])

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

(For Diversity Cases Only)

il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 91 © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State go2 QO 2 Incorporated and Principal Place o5 m5
of Business In Another State
Citizen or Subject of a 0 3 O 3. Foreign Nation O06 O86

Foreign Country

 

 

 

 

 

 

 

 

 

 

= CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES _|
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure GO 422 Appeal 28 USC 158 0 375 False Claims Act
OC 120 Marine O 310 Airplane C365 Personal Injury - of Property 21 USC 881 |O) 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
C1 150 Recovery of Overpayment | © 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
C151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent GV 450 Commerce
© 152 Recovery of Defaulted Liability GC 368 Asbestos Personal O 840 Trademark O 460 Deportation
Student Loans O 340 Marine Injury Product © 470 Racketeer Influenced and
(Excludes Veterans) OC) 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
C8 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards O 861 HIA (1395ff) © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud Act O 862 Black Lung (923) O 490 Cable/Sat TV
C160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending CG 720 Labor/Management O 863 DIWC/DIWW (405(g)) | G 850 Securities/Commodities/
© 190 Other Contract Product Liability C1 380 Other Personal Relations 0 864 SSID Title XVI Exchange
C195 Contract Product Liability] & 360 Other Personal Property Damage © 740 Railway Labor Act C1 865 RSI (405(g)) 1 890 Other Statutory Actions
C8 196 Franchise Injury Cj 385 Property Damage © 751 Family and Medical O 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act ©} 893 Environmental Matters
Medical Malpractice O 790 Other Labor Litigation 0 895 Freedom of Information
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 791 Employee Retirement FEDERAL TAX SUITS Act
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff O 896 Arbitration
© 220 Foreclosure C1 441 Voting © 463 Alien Detainee or Defendant) OF 899 Administrative Procedure
GF 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
CG 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 1 530 General 1 950 Constitutionality of
© 290 All Other Real Property © 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes

 

Employment

© 446 Amer. w/Disabilities -
Other

© 448 Education

 

 

Other:
OC 540 Mandamus & Other
0 550 Civil Rights
C1 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

O 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

a

VI. CAUSE OF ACTION

1 Original
Proceeding

VIL. REQUESTED IN

&) 2 Removed from
State Court

oe)

28 U.S.C. §1441

Remanded from
Appellate Court

O 4 Reinstated or
Reopened

(specify)

O15 Transferred from
Another District

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

O 6 Multidistrict
Litigation

 

 

Negligence

Brief description of cause:

CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: gyYes No
VU. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
4/5/19
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

7 of 70
 

 
 

SAT OOT 2019 0S AG PM oe 2089 PRG EHP iS 299 5677/2018

CERT ai TOA a TON wT TAN RE ENTEL + IBILITY

NYSEGH ADGiratiod Ruie 83 provides that with certain exceptions, actions seeking money damages only in an amount not in ome EE SYSBoNYSCEF > 04/09/2019
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

 

 

 

 

Case is Eligible for Arbitration [|

I, , counsel for , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

N/A - Defendant cannot certify to
monetary damages sought are in excess of $150,000, exclusive of interest and costs, plaintiff's damages.

the complaint seeks injunctive relief,

OI

the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

None

RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? CI Yes No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? | Yes No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in interpleader en does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? A es No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

 

BAR ADMISSION

 

| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Yes OC No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

O Yes __ (If yes, please explain No

| certify the accuracy of all information provided above.

Signature:

 

8 of 70 Last Modified: 11/27/2017
